Motion to amend remittitur (see 292 N. Y. 694) to show “ that this Court determined in the affirmative the question whether paragraph 10 of the contract of lease must be construed as excluding from its scope regulations under the Second War Powers. Act by the War Production Board and the office of Price Administration of .the United States Government.”
Motion denied, with ten dollars costs and necessary printing disbursements on the ground that the proposed question is not one of Federal cognizance.